Tenemos la oportunidad de resolver si al implantar un nuevo plan de clasificación y retribución un empleado gu-bernamental tiene derecho a que se le reconozcan los pasos por mérito adquiridos bajo la estructura retributiva suplantada. Examinada la Ley de Retribución Uniforme (Ley de Retribución), Ley Núm. 89 de 12 de julio de 1979 (3 L.P.R.A. see. 760 et seq.), y el Reglamento de Retribución Uniforme de la Oficina Central de Administración de Personal, Reglamento Núm. 3109 de 7 de junio de 1984 (Re-glamento de Retribución Uniforme), así como los principios subyacentes en los planes de clasificación y retribución de las agencias gubernamentales, resolvemos que al implan-tar un nuevo plan de clasificación y retribución los emplea-dos públicos sólo tienen derecho a que se les reconozca la remuneración que acarrean los pasos por mérito adquiri-dos y no a determinada adscripción en los niveles interme-dios de una escala de retribución.
*185M
El 1ro de julio de 1996 la Administración de Facilidades de Servicios de Salud (A.Fa.S.S.), como administrador individual en asuntos de personal, implantó su primer Plan de Clasificación y Retribución para los empleados de ca-rrera que laboran en esa entidad con el aval de la Oficina Central de Administración de Personal (O.C.A.P.). Como parte del nuevo plan, la A.Fa.S.S. determinó que cada em-pleado recibiría “un aumento de sueldo mínimo de $70 o $50 mensuales, sobre el sueldo que devengaba el empleado al 30 de junio de 1995 o al 30 de junio de 1996”, respectivamente. (Énfasis en el original suprimido.) Ale-gato, Exhibit II, pág. 16.(1) El sueldo resultante sería ajus-tado en la nueva escala de retribución adoptada.
Previo a la implantación del nuevo plan, la Sra. María del Carmen Nigaglioni Mignucci estaba ubicada en la clase *186de puesto de Especialista en Nutrición y Dietética IV, es-cala de retribución número 32, tipo intermedio 6. Recibía una remuneración mensual de $1,610. Había ascendido en la escala retributiva al tipo intermedio 6 por razón de va-rios pasos por mérito que le fueron reconocidos a lo largo de sus años de servicio. (2)
Según el nuevo esquema salarial, la clase de puesto ocu-pada por Nigaglioni Mignucci permaneció en la escala 32. Esta escala, a su vez, retuvo la misma cantidad de tipos intermedios. Sin embargo, los sueldos devengados tanto en el tipo mínimo como en los intermedios fueron aumentados. Ahora en la nueva escala el tipo mínimo tiene una remuneración mensual de $1,741, cantidad que se au-menta a lo largo de los tipos intermedios hasta llegar a un tipo máximo de $2,322 mensuales.
Conforme a las normas adoptadas para el nuevo plan, la A.Fa.S.S. sumó la cantidad de $70 al salario previamente devengado por Nigaglioni Mignucci. Ello arrojó un resul-tado de $1,680. Esta cantidad, a su vez, fue ajustada al tipo correspondiente, que en el caso de Nigaglioni Mignucci era el tipo mínimo de la escala 32, que en el nuevo plan era de $1,741. Este ajuste representó para la señora Nigaglioni Mignucci un aumento de $131 en su salario mensual.
Inconforme con la remuneración que le fue asignada, Nigaglioni Mignucci acudió ante la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.). Alegó que su ubicación en el tipo mínimo de la escala 32 bajo el nuevo plan fue
totalmente injustificada y represent [ó] una privación de [sus] *187derechos adquiridos sin que mediase el debido proceso de ley. (Énfasis suprimido.) Solicitud de certiorari, Apéndice II, Exhibit 1, pág. 33.
Adujo, además, que con esta acción se le privó de los “adelantos por mérito relativos a los años de servicio”. Id., pág. 34.
Luego de examinar las alegaciones de las partes, J.A.S.A.P. declaró no ha lugar la apelación interpuesta por Nigaglioni Mignucci. Ésta presentó, oportunamente, un re-curso de revisión ante el Tribunal de Circuito de Apelacio-nes, el cual confirmó la decisión de J.A.S.A.P. Ante nos, Nigaglioni Mignucci plantea como único señalamiento de error que dicho foro incidió al confirmar la determinación de J.A.S.A.P., pues la misma “es contraria a derecho y [la] privó [...] de su derecho de propiedad”. Petición de certio-rari, pág. 4. Sostiene que
... fue degradada del tipo intermedio seis (6) de la escala de retribución de su puesto al tipo mínimo en dicha escala me-diante el simple sofismo [sic] de aumentar la cuantía de retri-bución correspondiente a su puesto. (Énfasis suprimido.) Id., pág. 7.
Añade que
... después de dedicarle en exceso de 24 años al servicio público y después de ascender en la escala de retribución de su puesto por méritos al tipo 6, ... se encuentra ... en una situación similar a aquel recién llegado al puesto y que no ha demostrado mérito alguno en el desempeño de sus funciones. íd.
Finalmente, plantea que en su caso es de aplicación la See. 4.8 del Reglamento de Retribución Uniforme, que prescribe la norma que debe seguirse cuando ocurre una reasignación de una clase de puesto a una escala salarial, en lugar de la See. 4.7, que regula las asignaciones de las clases de puestos a las escalas salariales. Examinemos ini-cialmente este planteamiento.
*188hH i — I
En Guzmán v. Depto. de Hacienda, 147 D.P.R. 46, 56 (1998), resolvimos que la See. 4.7 del Reglamento de Retribución Uniformed(3)
... resulta aplicable a la determinación original que hace una entidad con relación a la ubicación de determinadas clases de puestos a las escalas de sueldo. Se trata, así, de la determina-ción de las escalas retributivas que corresponderán a determi-nadas clases de puestos en la implantación original de un plan de clasificación o retribución. (Énfasis suplido.)
Afirmamos, además, que la See. 4.8, cuya aplicabilidad reclama Nigaglioni Mignucci, resulta aplicable “cuando, luego de la asignación original, a las clases de puestos se les asigna escalas de retribución distintas ...”. íd.
En este contexto, la See. 4.8(6) del Reglamento de *189Retibución Uniforme establece la fórmula mediante la cual se calculará el salario de los empleados afectados por una enmienda al plan de retribución. Su aplicabilidad, con-forme al texto reglamentario, está condicionada a que ocu-rra una “enmiend[á\ al Plan de Retribución por efecto de la reasignación de una clase o serie de clases a una escala de retribución superior (Enfasis suplido.) Regla 4.8(6), supra, pág. 12. Como puede apreciarse, el supuesto que con-figura la “enmiend[a] al [p]lan de Retribución” que hace aplicable la sección es que se ubique a una clase o serie de clases en una escala superior. En tal caso, la operación administrativa consiste en mover a una clasificación o gru-pos de clasificaciones de puestos a una escala más alta. Nótese que en tal caso, el plan de retribución no sufre ne-cesariamente cambios en cuanto al salario considerado en cada escala. Lo que ocurre en tal caso es un movimiento vertical de una serie de puestos sin alterar la cuantía dis-puesta en cada escala. Por otro lado, si se alterara la tota-lidad del plan de retribución por efecto de que se aumenta la remuneración que acarrea cada escala, nos encontraría-mos ante la implantación de un nuevo plan de retribución que hace aplicable la citada See. 4.7.
En el caso de autos, no nos encontramos ante enmien-das al plan de retribución previo por efecto de reasignacio-nes de una clase o serie de clases a una escala de retribu-ción superior. A.Fa.S.S. no modificó el plan retributivo existente conforme a lo dispuesto en la citada See. 4.8 del Reglamento de Retribución Uniforme. Hizo cambios a la totalidad del plan retributivo al aumentar la retribución correspondiente a cada clase. Nos encontramos, por lo tanto, ante la implantación de un nuevo plan de retribu-ción aplicable a todos los empleados de la agencia que sus-tituye el esquema hasta entonces vigente. Ello es así, aun cuando el nuevo plan conservó el mismo número de niveles intermedios que contenía el plan suplantado y que la cía-*190sificación de los puestos permaneció inalterada.(4) Se trata, así, del supuesto considerado en la See. 4.7 del Reglamento de Retribución Uniforme, supra, que regula las asignacio-nes de los puestos a las nuevas escalas salariales y que, a su vez, excluye la aplicación de la See. 4.8 del citado reglamento. Nigaglioni Mignucci no tiene razón al afirmar lo contrario.
Aclarado lo anterior, examinemos los méritos de sus de-más señalamientos.
rH H-1 h-1
No hay duda de que en Puerto Rico existe una clara política pública que pretende brindar a los trabajadores un tratamiento equitativo y justo en la fijación de su salario y demás formas de retribución. 3 L.P.R.A. sec. 760a. Véase Guzmán v. Depto. de Hacienda, supra. Esta política pública, a su vez, se enmarca en “el derecho de todo trabajador ... a recibir igual paga por igual trabajo”, que consagra la Constitución del Estado Libre Asociado de Puerto Rico. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 352.
Con el fin de ejecutar esa política pública, la Asamblea Legislativa aprobó la Ley de Retribución, la cual, en parte, “delimita la responsabilidad de los administradores individuales al elaborar sus propios planes de retribución”. Guzmán v. Depto. de Hacienda, supra, pág. 7. Al respecto, impone a la administración central y a los administradores individuales la obligación de adoptar planes de retribución tomando en consideración los factores siguientes:
... niveles de responsabilidad y complejidad de las funciones, cualificaciones necesarias para el desempeño de las mismas; *191dificultades existentes en el reclutamiento y retención de personal en las diferentes clases de puestos; condiciones de tra-bajo; oportunidades de ascenso existentes dentro de los planes de clasificación; sueldos prevalecientes en diferentes sectores de la economía; aspectos relativos a los costos de vida, y [las] posibilidades fiscales. 3 L.P.R.A. sec. 760a. Véase, además, See. 4.6(2) del Reglamento de Retribución Uniforme, supra, pág. 6.
En conformidad con la Ley de Retribución, la O.C.A.R promulgó el Reglamento de Retribución Uniforme. Este reglamento complementa el esquema jurídico que sirve de fundamento a la implantación de un plan de retribución que lleva a cabo una agencia pues, entre otras cosas, establece las normas básicas que guiarán a los administradores individuales al adoptar los planes de retribución.
Ni la Ley de Retribución ni el Reglamento de Retribución Uniforme imponen a los administradores individuales la obligación de reconocer a los empleados un derecho a estar ubicados en el mismo tipo intermedio que tenían antes de la implantación de un nuevo plan de clasificación o retribución. Es decir, no existe mandato estatutario o reglamentario alguno de donde se derive un derecho propietario de los empleados a los tipos intermedios que ostentan bajo una estructura retributiva cuando se establece un nuevo plan.
La Ley de Retribución tan sólo dispone que cuando se adopte una nueva estructura salarial, los sueldos de los empleados serán ajustados de la forma siguiente:
El que está bajo el mínimo irá al nuevo tipo mínimo. El sala-rio de aquellos empleados que devenguen sueldos superiores al tipo mínimo de la escala por motivo de haber recibido aumentos de sueldo durante la vigencia de la anterior estructura, se ajus-tará de modo que se reconozcan todos los aumentos de sueldo recibidos durante la vigencia de la estructura salarial suplantada. (Enfasis suplido.) 3 L.RR.A. sec. 760e(c)(10).
Esta disposición estatutaria no obliga a los admi-*192nistradores individuales a conceder aumentos de sueldo a los empleados cuando adoptan nuevos planes de retribución. A lo que viene obligado el administrador individual es a aumentar el sueldo de un empleado cuando ello es necesario para ubicarlo en el tipo mínimo de su escala bajo el nuevo plan.
Por otro lado, esta disposición tampoco obliga a los ad-ministradores individuales a reconocer los pasos por mé-rito concedidos bajo la estructura salarial derogada. Sólo los obliga a reconocer “los aumentos de sueldo recibidos durante la vigencia de la estructura salarial suplantada”. 3 L.P.R.A. sec. 760e(10). Dicho de otro modo, sólo impone a las agencias que operan como administradores individua-les en asuntos de personal, y a la administración central en los demás casos, la obligación de no privar a los empleados de los aumentos recibidos a lo largo de los años de servicio, de forma tal que no se le reduzca el salario que recibían bajo el plan de retribuciones sustituido. La A.Fa.S.S. cum-plió con esta obligación en el caso de Nigaglioni Mignucci.
Conforme a las normas adoptadas y aprobadas por el Director de la O.C.A.P., la A.Fa.S.S. estableció unos tipos mínimos y máximos de remuneración. Determinó que cada empleado recibiría un aumento mínimo de $70 con relación a la escala retributiva existente al 1ro de julio de 1995. Si al hacer ese cálculo resultaba que el salario era menor al tipo mínimo de la escala de retribución, conforme a la Ley de Retribución y las normas adoptadas, el salario del em-pleado sería aumentado hasta ese tipo mínimo.
El nuevo salario asignado a Nigaglioni Mignucci no me-noscabó los aumentos previos que había recibido por con-cepto de los pasos por mérito. De hecho, su salario bajo el nuevo plan de retribución fue aún mayor que el que osten-taba bajo el plan previo en donde estaba ubicada en el ni-vel intermedio número 6 de su escala retributiva. La deter-minación de su salario tampoco fue discriminatoria, pues éste fue computado de forma consecuente con las normas *193elaboradas y aplicadas uniformemente a los demás em-pleados en situación análoga. Su alegación principal, sin embargo, parece centrarse en que bajo el nuevo plan de retribución se conservaron los mismos tipos intermedios en su escala, por lo que, a su juicio, debe reconocérsele el de-recho a ser ubicada en el mismo tipo intermedio que se encontraba en el plan suplantado. Examinemos este planteamiento.
IV
Los tipos o niveles intermedios en las escalas son factores distintivos que tienen el objetivo de aumentar la remuneración de un empleado de acuerdo con la labor rendida. Sec. 5.14 de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. sec. 1354(3)); Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991). Véase, además, Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990). Sin embargo, lo que constituye un derecho propietario del empleado es el salario conferido, no su adscripción a un tipo intermedio dentro de una escala de retribución.
Todo empleado que a lo largo de su desempeño dentro de una entidad haya sido ubicado progresivamente dentro los tipos intermedios de una escala retributiva tiene derecho a que bajo un nuevo plan de retribución se le confiera, al menos, un salario igual al que recibía bajo el plan previo, no uno menor. De este modo, el ordenamiento jurídico confiere protección a la remuneración económica conferida al empleado por concepto del paso, no a determinada ubicación en los tipos intermedios de la escala de retribución, que en términos jurídicos carece per se de contenido patrimonial.
Es incorrecto, en consecuencia, afirmar que ubicar a un empleado en el tipo mínimo de una nueva escala retribu-tiva constituye una “privación de pasos”, o que tal acción *194constituye una privación de un derecho propietario. El “paso por mérito” no es a lo que el empleado tiene derecho, sino a la remuneración que acarrea el mismo.
Es correcta, por lo tanto, la afirmación de A.Fa.S.S. en términos de que un empleado sería privado de un derecho propietario por efecto de la implantación de un nuevo plan de clasificación y retribución sólo si tiene una pérdida en el salario que recibe. Sobre este aspecto nos señala, con acierto, que
“[e]n el contexto que nos ocupa, la ausencia de una ganancia mayor no significa tener pérdida; el término pérdida implica la salida del patrimonio económico individual de un interés legí-timo que formaba parte de éste, conlleva necesariamente una reducción del patrimonio económico real existente”. Alegato, pág. 7.
En su recurso de certiorari la peticionaria reconoce im-plícitamente lo anterior, toda vez que acepta que si bajo el nuevo plan de retribución de la A.Fa.S.S. no existiesen ti-pos intermedios de retribución en la escala a la cual perte-nece su puesto, entonces sería válida su ubicación en el tipo básico de la escala, lo que sin duda la colocaría en la misma condición —en términos de remuneración— que cualquier otro empleado, incluso aquellos que bajo el plan previo hubiesen estado ubicados en un tipo intermedio me-nor al de ella. En este sentido afirma:
No albergamos dudas de que al establecer un plan de retri-bución un Administrador Individual no tiene una obligación de establecer una escala tal y como ésta existía previamente. Es su prerrogativa, dentro de los supuestos de Ley y Reglamento, establecer nuevos parámetros en la nueva escala de retribución que adopte. Inclusive, podría darse el caso que en la nueva clasificación de un puesto, el Administrador decida consolidar, reducir o aumentar los tipos de remuneración intermedia. So-licitud de certiorari, pág. 6.
El reconocimiento de que es prerrogativa de un administrador individual eliminar niveles intermedios *195está fundamentado en una admisión implícita de que no existe un derecho del empleado a estar ubicado en deter-minado tipo o nivel intermedio. Coincidimos con esa apre-ciación que dimana de una visión integral del ordena-miento jurídico que rige en materia de retribución en Puerto Rico. De haber sido la intención del legislador que al implantar un nuevo plan de retribución se ubicase a los empleados en los mismos tipos intermedios que ocupaban en los planes de retribución suplantados, hubiese incorpo-rado en la Ley de Retribución una disposición expresa al respecto. No lo hizo.
De este modo confirió flexibilidad a los administradores individuales para elaborar los planes de clasificación y re-tribución autónomos extendiendo, reduciendo o consoli-dando los niveles intermedios de una escala de retribución de acuerdo con sus necesidades y posibilidades fiscales. El interés patrimonial del empleado queda debidamente sal-vaguardado al garantizarle que su salario no será menoscabado. Ese es el claro mandato de la Ley de Retri-bución en aquella parte que exige que los nuevos planes de retribución garantizarán los aumentos de sueldo recibidos durante la vigencia de la estructura salarial previa. La A.Fa.S.S. cumplió con esta obligación.
V
Por último, hay razones prácticas y de sana administra-ción pública que también militan en contra de la preten-sión de Nigaglioni Mignucci.
Tanto la Ley de Retribución como el Reglamento de Retribución Uniforme de la O.C.A.P. imponen a las agencias que operan como administradores individuales en asuntos de personal y a la administración central la obligación de elaborar sus planes de clasificación y retribución tomando en consideración sus posibilidades fiscales. 3 L.P.R.A. sec. 760a; See. 4.6(2) y (3) del Reglamento de Re-*196tribución Uniforme, supra, pág. 6. Acoger la posición de la peticionaria implicaría imponer a las agencias y al Go-bierno una carga económica significativa que liaría poco viable la implantación de un nuevo plan de retribución. Su efecto sería obligar a las agencias a destinar recursos de forma irrazonable al pago de los aumentos salariales que representaría ubicar a los empleados en el mismo tipo in-termedio en que se encontraban previamente. Ello consti-tuiría un disuasivo a cualquier pretensión de implantar un nuevo plan de retribución.
Asimismo, existen claras disposiciones reglamentarias que establecen normas básicas que deben ser satisfechas al momento de elaborar un plan de clasificación y retribución, y cuya aplicabilidad cobra particular significado en el caso de autos. En este contexto, dispone el Reglamento de Retribución Uniforme:
Conforme [a] la disponibilidad de recursos fiscales, las es-tructuras de sueldo deben ser lo suficientemente competitivas de manera que permita reclutar y retener personal capacitado; deben proveer para el justo reconocimiento de la eficiencia y productividad individual de los empleados; y de igual modo de-berán estar estructuradas de forma tal que provean oportuni-dades de progreso en el servicio público. (Enfasis suplido.) See. 4.6(3) del Reglamento de Retribución Uniforme, supra, pág. 6.
En conformidad con esta disposición reglamentaria, los planes de clasificación y retribución se revisan no sólo para conferirle a los empleados una remuneración más justa y a tono con las nuevas realidades económicas imperantes en la sociedad, sino también para dotar de cierta agilidad a las entidades gubernamentales en el reclutamiento de nuevo personal y al momento de premiar la labor que rin-den los empleados.
No es posible que una agencia logre atraer al personal mejor capacitado en un mercado competitivo si no revisa periódicamente sus escalas salariales para hacerlas más atractivas. De hecho, conforme a lo expuesto, surge de los *197autos que entre los objetivos de la A.Fa.S.S. al implantar su nuevo plan de retribución se encuentra precisamente
[c]rear una estructura salarial competitiva con el mercado actual, con el fin de reclutar y retener los servicios profesionales de la salud que necesita la Agencia para la prestación de servi-cios de salud a [los] ciudadanos. (Enfasis suplido.) Solicitud de certiorari, Apéndice II, Exhibit 1, pág. 36.
Ese objetivo, inherente a una revisión de un plan de retribución, se logra aumentando los tipos básicos de los planes retributivos y permitiendo que los empleados conti-núen ascendiendo por sus méritos a través de niveles intermedios.
El aumento en los tipos básicos de una estructura sala-rial evita que las agencias recurran de forma desmedida a la concesión de diferenciales (como pasos por recluta-miento) para poder atraer personal altamente capacitado. Por su parte, la posibilidad de que los empleados puedan continuar ascendiendo a través de tipos intermedios cons-tituye un incentivo para retener empleados en las agencias que a lo largo de sus años de servicio han agotado los tipos o niveles intermedios dentro de sus respectivas escalas de retribución. Así, por ejemplo, un empleado que por sus eje-cutorias haya sido ubicado progresivamente en el tipo in-termedio número 8 en una escala de retribución que cuenta con diez (10) tipos o niveles intermedios, sólo cuenta con dos (2) pasos por mérito adicionales por escalar. Una vez alcanza el tipo máximo, sus posibilidades de se-guir ubicado progresivamente en la escala de retribución y, por lo tanto, de lograr un salario mayor por concepto de sus méritos como empleado, se extinguen. Con la implantación de un nuevo plan de retribución, los administradores indi-viduales logran que sus escalas retributivas preserven la agilidad necesaria para poder retribuir adecuadamente a los empleados por sus méritos. Así, desde la perspectiva de los empleados, la revisión de las escalas salariales les per-mite seguir aumentando su retribución en atención a sus *198méritos como empleado y a sus años por servicios prestados.
En resumen, resolver que al establecer un nuevo plan de retribución los administradores individuales deben ubi-car a los empleados en los mismos tipos intermedios que se encontraban previamente sería contrario a la agilidad y flexibilidad con que deben contar las agencias que operan como administradores individuales en asuntos de personal. Sería contrario, además, al objetivo de lograr escalas retri-butivas más atractivas, debido a que las agencias tendrían que destinar mayores recursos fiscales al pago de la remu-neración por concepto del pago de pasos por mérito conce-didos, en menoscabo de la posibilidad de aumentar signifi-cativamente los tipos mínimos de una escala retributiva. Por lo anterior, y en ausencia de un fundamento de derecho que sostenga la alegación de Nigaglioni Mignucci, procede confirmar la decisión recurrida.

Se emitirá la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
— O —

 Las normas adoptadas por la Administración de Facilidades de Servicios de Salud (A.Fa.S.S.) consideraron lo siguiente:
“1. Al implantarse las nuevas escalas de sueldo se le concederá a los empleados activos de carrera (regular o probatorio) y transitorios un aumento de sueldo mínimo de $70 o $50 mensuales, sobre el sueldo que devengatba el empleado] al 30 de junio de 1995 o al 30 de junio de 1996. Como norma general este aumento conllevará ajuste de sueldo a escalas de retribución. El ajuste que se efectúe en los sueldos de los empleados, como resultado de la implantación de las escalas, deberá reflejar en todos los casos un aumento de sueldo no menor de $70.00 mensuales (en las estruc-turas establecidas el 1 de julio de 1995) y de $50.00 mensuales (en las estructuras establecidas al 1 de julio de 1996).
“2. Los sueldos de los empleados una vez concedido el aumento deberán coinci-dir con alguno de los tipos retributivos o pasos de la escala a implantarse, a la cual esté asignada la clase del puesto que ocupan. Si no coincidiesen, éstos se ajustarán al próximo tipo superior inmediato en la nueva escala de retribución, independiente-mente del número de pasos que representaba el sueldo que deveng[a] el empleado en la escala saliente; excepto en aquellos casos que al otorgarse el aumento, el sueldo del empleado sobrepase el máximo de sueldo de la escala extendida.
“3. Cuando los sueldos de los empleados sean inferiores al tipo mínimo de las escalas a implantarse, se procederá a concederle el aumento de $70.00 (en la norma aplicable a las estructuras del 1 de julio de 1995) o [de] $50.00 (en las normas aplicables a las estructuras del 1 de julio de 1996) mensuales y luego su sueldo se ajustará al básico de la clase o al tipo retributivo que sea inmediatamente superior a su sueldo en la nueva escala, independientemente del número de pasos que repre-sentaba el sueldo que devengaba el empleado en la escala saliente ....” (Énfasis suprimido.) Solicitud de certiorari, Apéndice II, Exhibit 6, págs. 76-77.


 Conforme surge de los autos del caso, los pasos por mérito le fueron conce-didos de la forma siguiente: dos (2) en 1984; dos (2) en 1987 y dos (2) en 1992. La señora Nigaglionni Mignucci también recibió cuatro (4) pasos por retención en 1989. Sin embargo, según la See. 4.8(11) del Reglamento de Retribución Uniforme de la Oficina Central de Administración de Personal, Reglamento Núm. 3109 de 7 de junio de 1984 (Reglamento de Retribución Uniforme), esta compensación adicional no forma parte del sueldo de un empleado, asunto que en el caso de autos no está en controversia. Véanse: Villamil Suárez v. D.T.O.P., 133 D.P.R. 805 (1993); Ortiz Ortiz v. Depto. de Hacienda, 120 D.P.R. 216 (1987).


 La Seo. 4.7 del Reglamento de Retribución Uniforme, supra, pág. 9, dispone:

“Sección 4.7-Asignación de las Clases de Puestos a las Escalas de Sueldos

“1. Con arreglo a las escalas de sueldos, la [O.C.A.R] establecerá y mantendrá al día la posición relativa de las clases de puestos de los planes de clasificación para los servicios de carrera y de confianza para la Administración Central, mediante la asignación de cada clase a una escala de sueldo.
“2. A su vez, cada Administrador Individual asignará las clases de puestos de ambos servicios a las escalas de sueldos correspondientes; y someterá éstas al Director de 0[.]C[.]A[.]P[.] para estudio y aprobación final.
“3. La asignación de las clases de puestos a las escalas salariales se guiará por el objetivo de proveer equidad en la fijación de sueldos.
“4. Las reasignaciones subsiguientes que fueren necesarias se regirán por lo dispuesto en la Sección 4.8(6) de este Reglamento.”
Por su parte, la See. 4.8(6) del citado reglamento, pág. 12, se refiere a los casos de reasignaciones, y establece lo siguiente:
“6. Reasignaciones de Clases a Escalas de Sueldos Superiores
“Cuando se enmiende el Plan de Retribución por efecto de la reasignación de una clase o serie de clases a una escala de retribución superior, se concederá a los empleados afectados un aumento en sueldo que será igual al incremento que reciba la clase a la fecha de efectividad de dicha acción. Los sueldos se ajustarán al tipo inmediato superior, cuando no coincidan con uno de los tipos retributivos de la escala correspondiente. Si el sueldo resultante excede del máximo de la escala, se procederá conforme a la disposición relativa a extensión de las escalas.
“El Director, en el caso de la Administración Central y cada Autoridad Nomina-dora, en el caso de los Administradores Individuales, podrán autorizar otros meca-nismos para ajustar los sueldos, en caso de limitación presupuestaria.”


 Los planes de clasificación y los planes de retribución son cosas distintas. Por ello, de ordinario, puede ser modificada de forma independiente.